EXHIBIT 10.1

 SEPARATION AND RELEASE OF CLAIMS AGREEMENT

RECITALS

This Separation and Release of Claims Agreement ("Agreement") is made by and
between Loren L. McFarland ("Employee") and Mentor Corporation ("Company")
(collectively referred to as the "Parties"):

WHEREAS, Employee was employed by the Company;

WHEREAS, the Company and Employee entered into an employment agreement, dated as
of August 25, 2005, relating to Employee's employment with the Company (the
"Employment Agreement");

WHEREAS, the Company has granted Employee options to purchase the Company's
common stock (the "Options"), restricted stock (the "Restricted Stock") and
performance stock units (the "Performance Stock Units") under one or several of
the Company's stock option plans (the "Plans") and each such Option, Restricted
Stock and Performance Stock Units are evidenced by an award agreement executed
by Employee and the Company (the "Award Agreements");

WHEREAS, Employee resigned his employment with the Company, and experienced a
"separation from service" with the Company under Internal Revenue Code ("Code")
Section 409A, effective as of November 12, 2007 (the "Effective Date");

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that
either party may have against the other, including, but not limited to, any and
all claims arising or in any way related to Employee's employment with, or
separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

Consideration.  Upon the Effective Date, Employee will be entitled to the
following:

Severance Pay.  Pursuant to Section 4.2.5.iv of the Employment Agreement, the
Company agrees to pay Employee severance pay in an amount equal to thirty-six
(36) months' base salary, at the rate in effect as of the Effective Date.  Due
to Employee's status as a "key employee" within the meaning of Code Section
409A, such severance payment will be paid in one lump sum payment, less
applicable withholdings, payable on May 15, 2008.

Equity Compensation.  Employee's Options, Restricted Stock and Performance Stock
Units will be exercisable in accordance with the terms of the Plans and the
applicable Award Agreements.  For the sake of clarity, Employee's Performance
Stock Units will continue to vest in accordance with Sections 8 and 3 of the
Performance Stock Unit Award Agreement (Executive).  

Cash Incentive Bonus.  In accordance with Section 4.2.5.iii of the Employment
Agreement, the Company agrees to pay Employee  a pro-rated amount of Employee's
fiscal year 2008 eligible cash incentive bonus percentage of base salary (such
amount shall be for the period of April 1, 2007 through the Effective Date), as
described in Section 3.1.2 of the Employment Agreement.  Due to Employee's
status as a "key employee" within the meaning of Code Section 409A, such cash
incentive bonus will be paid in one lump sum, less applicable withholdings,
payable on May 15, 2008.

Benefits.  Pursuant to Section 4.2.5.ii of the Employment Agreement, the Company
will pay the premiums otherwise payable by Employee and his eligible dependents
for health, dental and vision benefits coverage for up to twenty-four (24)
months beginning on the Effective Date, provided Employee elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA"), within the time period prescribed under COBRA.  If Employee
discontinues COBRA continuation coverage or elects alternative coverage, a cash
payment will not be provided in lieu of the Company's payment of premiums
above.  The Company will not reimburse Employee for any taxable income imputed
to Employee because the Company has paid Employee's COBRA premiums or those of
Employee's eligible dependents. 

--------------------------------------------------------------------------------


Additionally, the Company will reimburse an aggregate amount not to exceed
$8,000 for continuing professional education from the date hereof through and
including April 30, 2009.  Further, Employee will be entitled to the following
continued executive benefits for a period of twelve (12) months from Effective
Date: (a) health exam, (b) financial and estate planning benefits, and (c)
executive placement benefits, or in the event the Employee declines such
placement benefits, the sum of twelve thousand dollars ($12,000.00).  Such
payments or reimbursements are to be paid in one lump sum, less applicable
withholdings on May 15, 2008.

Payments Required by Law.  Employee shall be entitled to (a) all Base Salary
accrued up to the Effective Date, (b) all pay for accrued but unused vacation
that the Company is legally obligated to pay Employee, if any, (c) all benefits
or compensation accrued prior to the Effective Date, as provided under the terms
of any employee benefit and compensation agreements or plans applicable to the
Employee, and (d) all business expenses required to be reimbursed under the
Company's expense reimbursement policy to Employee with respect to business
expenses incurred prior to the Effective Date.

Tax and Related Liabilities.  Employee shall be solely responsible for any and
all of his tax and related liabilities which may arise out of the payments or
benefits provided under this Agreement, and shall indemnify and hold harmless
the Company from and against any and all claims related thereto.

Section 409A Compliance.  Notwithstanding anything to the contrary in this
Agreement, to the extent required to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), the Parties agree to work in good
faith to amend this Agreement if necessary or appropriate to avoid the
imposition of any additional tax or income recognition under Section 409A of the
Code in the event that the Internal Revenue Service provides non-conforming
guidance.

Consulting Agreement.  While not required under the terms of the Employment
Agreement, the Company and Employee will enter into a consulting agreement, (the
"Consulting Agreement") effective immediately as of the Effective Date, whereby
Employee will perform consulting services, as specified therein.  The Consulting
Agreement is attached hereto as Exhibit A.

Confidential Information.  Employee will continue to maintain the
confidentiality of all confidential and proprietary information of the Company. 
Employee will return all of the Company's property and confidential and
proprietary information in his possession to the Company on the Effective Date
of this Agreement, except to the extent reasonably necessary to perform his
consultation services pursuant to the Consulting Agreement.

Payment in Full.  Except as to any payment obligations that may arise under the
Consulting Agreement, Employee acknowledges and represents that the Company has
paid all salary, wages, cash incentive bonuses of any kind, including but not
limited to target milestone payments or any other bonuses, accrued vacation,
milestone payments and any and all other compensation and benefits due to
Employee once the above noted payments and benefits are received.

Release of Claims.  Employee agrees that all of the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, directors, managers, supervisors, agents and
employees other than those obligations arising under this agreement and the
attached Consulting Agreement, Awards Agreements, and Employee's Indemnification
Agreement.  In consideration for the mutual covenants contained in this
Agreement, including but not limited to the severance compensation provided
hereunder, Employee and the Company, on behalf of themselves, and their
respective heirs, family members, executors, officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns, hereby fully and forever
release each other and their respective heirs, family members, executors,
officers, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns, from, and agree not to sue concerning, any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee or Company may possess arising
from any omissions, acts or facts that have occurred up until and including the
Effective Date including, without limitation:

--------------------------------------------------------------------------------


any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;

any and all claims relating to, or arising from, Employee's right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law; provided, however that none of the foregoing shall be
construed to modify or waive Employee's rights under the Award Agreements;

any and all claims under the law of any jurisdiction including, but not limited
to, wrongful discharge of employment, constructive discharge from employment,
termination in violation of public policy, discrimination, harassment,
retaliation, breach of contract, both express and implied, breach of a covenant
of good faith and fair dealing, both express and implied; promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;

any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code,
including, but not limited to Labor Code sections 1400-1408;

any and all claims for violation of the federal, or any state, constitution;

any and all claims arising out of any other laws and regulations relating to
employment or employment
                                   discrimination;

any claim for any loss, cost, damage, or expense arising out of any dispute over
the non-withholding
                                   or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

any and all claims for attorneys' fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement and the attached Consulting Agreement, Awards Agreements
and Employee's Indemnification Agreement. The Parties acknowledge and agree that
any judicial or arbitral determination of a material breach of any provision of
this Agreement will entitle the non-breaching party to any legal or equitable
remedies available to such non-breaching party, including but not limited to the
right to immediately to recover and/or cease the severance benefits provided
under this Agreement.

Civil Code Section 1542.  The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Agreement.  Employee and the Company acknowledge that they have been advised by
legal counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

No Pending or Future Lawsuits.  Employee represents that he has no disputes,
claims, complaints, grievances, charges, petitions, demands, lawsuits, or
actions pending in his name, or on behalf of any other person or entity, against
the Company or any other person or entity referred to herein.  Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any other person or
entity referred to herein.

--------------------------------------------------------------------------------


Non-Disparagement.  Each party agrees to refrain from any defamation, libel or
slander of the of the other party or tortious interference with the contracts
and relationships of such other party.  Employee agrees that he will not counsel
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.  Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.  All inquiries by potential future employers of Employee will be
directed to the Human Resources Department, Mentor Corporation, 201 Mentor
Drive, Santa Barbara, CA  93111.  Upon inquiry, the Company's Human Resources
Department will provide to such prospective employer a letter of recommendation
(the form and substance of which must be mutually agreed to in advance by the
Company and Employee), and the Company shall only be otherwise obligated, if
asked, to state the following:  Employee's last position, dates of employment
and verification of compensation and benefits.  Nothing herein shall be
construed to prohibit Employee from providing the name and contact information
of any Company officer, director or employee to any prospective employer for the
purpose of providing a reference on Employee's behalf; provided, however, that
Employee shall do so only for said purpose and upon the prior consent of such
officer, director or employee.

Non-Solicitation.  Employee agrees that for a period of twelve (12) months
immediately following the Effective Date, Employee will not either directly or
indirectly solicit, induce, recruit or encourage any of the Company's employees
to leave their employment, or attempt to solicit, induce, recruit, or encourage
employees of the Company, either for himself or any other person or entity.

No Admission.  No action taken by the Parties hereto, or either of them, either
previously or in connection with this Agreement will be deemed or construed to
be: (a) an admission of the truth or falsity of any claims heretofore made or
(b) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

No Knowledge of Wrongdoing.  Employee represents that he has no knowledge of any
wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.

Costs.  The Parties will each bear their own costs, expert fees, attorneys' fees
and other fees incurred in connection with this Agreement.

Indemnification.  To the fullest extent permitted by law, the Parties agree to
indemnify and hold harmless each other from and against any and all loss, costs,
damages or expenses, including, without limitation, attorneys' fees or expenses
incurred by the indemnified party arising out of the breach of this Agreement by
the indemnifying party, or from any false representation made herein by the
indemnifying party, or from any action or proceeding which may be commenced,
prosecuted or threatened by the indemnifying party or for such party's benefit,
upon such party's initiative, or with such party's aid or approval, contrary to
the provisions of this Agreement.  The Parties further agree that in any such
action or proceeding, this Agreement may be pled by either party as a complete
defense, or may be asserted by way of counterclaim or cross-claim.

In addition, and without limitation, the Company confirms that Employee shall
remain covered by the Indemnity Agreement between Company and the Employee, by
all insurance policies to which Employee is a beneficiary, and by all
indemnification and reimbursement provisions of the Company's by-laws as such
provisions exist on the Effective Date, for all actions taken as an officer,
employee or agent of Company or as an officer, or agent of any of its direct
and/or indirect subsidiaries.  The Company covenants that (i) as long as it
maintains any directors' and officers' insurance policy which provides coverage
for other officers and/or directors of the Company, who served as officers
and/or directors of the Company concurrently with Employee, for circumstances
that arose during the same period as Employee served in the capacity as an
officer of the Company, the Company shall not make any request to any carrier of
any directors' and officers' insurance policy, to exclude Employee from such
same coverage.

Arbitration.  The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, will be subject to binding arbitration in Santa Barbara
County before the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes.  The Parties agree that the prevailing
party in any arbitration will be awarded its reasonable attorneys' fees and
costs.

--------------------------------------------------------------------------------


The Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury.  Notwithstanding the foregoing,
the Parties agree that the prevailing party in any arbitration matter
contemplated hereunder will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award, and nothing in this
section will prevent either party from seeking such injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to the Parties' obligations
under this Agreement and the agreements incorporated herein by reference.

Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.  Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

No Representations.  Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

Severability.  In the event that any provision hereof becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, then (a)
the provision will be amended automatically to the minimum extent necessary to
cure the illegality or invalidity and permit enforcement and (b) the remainder
of this Agreement will continue in full force and effect so long as the
remaining provisions remain intelligible and continue to reflect the original
intent of the Parties.

Entire Agreement.  This Agreement along with the attached Consulting Agreement,
together with the Award Agreements and the Employee's Indemnification Agreement,
represent the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and Employee's
relationship with the Company, and supersedes and replaces any and all prior
agreements and understandings between the Parties concerning the subject matter
of this Agreement and Employee's relationship with the Company.  To the extent
of a conflict between the terms and conditions of the Employment Agreement and
this Agreement, the terms and conditions of this Agreement shall govern.

No Waiver.  The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, will not be
construed thereafter as a waiver of any such terms or conditions.  This entire
Agreement will remain in full force and effect as if no such forbearance or
failure of performance had occurred.

No Oral Modification.  Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
will be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.

Headings.  All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

Governing Law.  This Agreement will be deemed to have been executed and
delivered within the State of California, and it will be construed, interpreted,
governed, and enforced in accordance with the laws of the State of California,
without regard to conflict of law principles.

Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

--------------------------------------------------------------------------------


Voluntary Execution of Agreement.  This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims.  The Parties acknowledge
that:

They have read this Agreement;

They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel
                                 of their own choice or that they have
voluntarily declined to seek such counsel;

They understand the terms and consequences of this Agreement and of the releases
it contains; and

They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

MENTOR CORPORATION

 

Dated:  October 27, 2007

By:

/s/Joshua H. Levine                                                             
Joshua H. Levine
President and Chief Executive Officer

 

Dated:  October 27, 2007

LOREN L. McFARLAND, an individual

/s/Loren L.
McFarland                                                                       
Loren L. McFarland

 

 

--------------------------------------------------------------------------------